AFTER REMAND FROM THE ALA-BAM A SUPREME COURT
McMillan, judge.
In accordance with Ex parte Hall, 557 So.2d 22 (Ala.1990), and Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989), it is determined that this cause was affirmed without opinion because the issues raised by the appellant concerning the voluntariness of his statements and their admission into evidence without a hearing outside of the jury’s presence were procedurally barred because there were no objections in circuit court.
AFFIRMED.
All Judges concur.